DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          TAURUS TURNQUEST,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D11-2286

                                [June 3, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No. 50-
2007CF009168A.

  Carey Haughwout, Public Defender, and John M. Conway, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant appeals his conviction of dealing in stolen property and
sentence as a habitual felony offender to thirty years in prison. Over
appellant’s objection, the trial court declared a mistrial on the charge of
first-degree murder. Appellant argues that there was no manifest
necessity for the trial court to declare a mistrial and therefore any retrial
in the future on this charge would be barred by double jeopardy. We find
this issue is prematurely raised and therefore we do not reach the merits
of appellant’s argument. We find the other remaining six issues to be
without merit and affirm.

   Affirmed.

STEVENSON, GERBER and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.